DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-14, in the reply filed on 12 March 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 March 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiba et al. (WO 2014/045809).
Example 3C of Akiba et al. is deemed to be the closest prior art.  Example 3C is a sodium potassium aluminosilicate glass having a thickness of 1 mm (see example 3C, table 3) that is treated in a manner almost identical to the instant invention:  
Instant method of making
Akiba et al. (Example 3C)
Ion exchange temper in KNO3 380°C for 7.8 hours to a depth of penetration of 24 µm

Or

Ion exchange temper in KNO3 380°C for 3.5 hours to a depth of penetration of 16 µm

Or

Ion exchange temper in KNO3 380°C for 56 minutes to a depth of penetration of 8 µm

(See paragraphs [00143]-[00145])






Ion exchange temper in KNO3 at 435°C for 4 hours to a depth of 10 to 70 µm






(See the translation, page 8 of 26, paragraph beginning, “In order to …” and “On the other hand….”; page 13 of 26, paragraph beginning “Chemical Strengthening.”)
Etch 2% ammonium bifluoride and 2% nitric for 7 to 39 minutes acid to remove 5.7 to 11.1 µm

(See paragraphs [00148]-[00149])

Etch in 0.55 mass% HF, 5.8 mass% HCl to remove 9.86 µm1


(See the translation, page 13 of 26, paragraph beginning “etching” and Table 4)


	Akiba et al. does not disclose:
The y based ratios recited in claim 1;
The two point bending test 63.2% bending strength as recited in claim 7; 
The impact strength as recited in claims 8 and 13; and 
The fracturing behavior recited in claims 9 and 10.
However, each of these properties are determined by the thickness, composition, ion exchange strengthening, and etching process of the glass.  Example 3C, as related above, recites the claimed thickness, same general composition, same strengthening depth of penetration and same depth of etching.  For these reasons, the claimed properties that are not disclosed by Akiba et al. are presumed to be inherent to Example 3C of Akiba et al.
	As to claims 2 and 11, the article of Akiba et al. is a glass.  See the abstract.
	As to claim 3, the glass of Example 3C of Akiba et al. contains Na ions (ionR) that are replaced by potassium ions (ionI).  See Example 3C, table 3 and the translation, page 8 of 26, paragraph beginning, “In order to …” and “On the other hand….”; page 13 of 26, paragraph beginning “Chemical Strengthening.”
	As to claims 4 and 12, Example 3C of Akiba et al. ion exchange strengthens (chemically hardens) and etches each side of the sheet glass, which inherently results in two exchange layers and one bulk layer.  See Example 3, page 17 of 26 of the translation.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Akiba et al. (WO 2014/045809) as applied to claim 1 above.

As to claim 5, the example relied upon for anticipation differs from claim 5 by having a thickness of 1 mm rather than less than 350 µm.
	Akiba et al. discloses that the glass may have a thickness of 0.2 (200µm) to 2.5 mm.  See page 7 of the translation, paragraph beginning “Further, the thickness.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have formed the glass of Akiba et al. to a thickness as small as 200 µm.  It has been held that overlapping ranges are sufficient to establish prima facie obviousness.
	As to claims 6 and 14, Akiba et al. fails to disclose that the glass may have a size of less than 100 µm (i.e., less than 0.1 mm).
	However, it has been held to be within the level of ordinary skill in the art to have modified the thickness of a prior art product.  See MPEP 2144.04 IV. A.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have changed the thickness of Akiba et al. to less than 100 µm because changes of size are within the level of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Da et al. discloses an ultrathin glass that is formed by ion exchange strengthening and etching the edges, where the etching removes less than 25 µm and is performed before or after strengthening.  See page 7, lines 18-19.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376.  The examiner can normally be reached on Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        

	


    
        
            
        
            
        
            
        
            
    

    
        1 A translator was consulted, and the table 4 and 5 entry, 
    PNG
    media_image1.png
    18
    191
    media_image1.png
    Greyscale
, translates to “ average amount of etching (µm).”